EXHIBIT PURCHASE AND SALE AGREEMENT THIS PURCHASE AND SALE AGREEMENT ("Agreement") is entered into as of the 22ndday of May, 2009 (the "Effective Date"), between JUMA Properties, LLC, a Texas limited liability company ("Seller") and Deep Down, Inc., a Nevada corporation ("Purchaser"). WITNESSETH: In consideration of the mutual covenants set forth herein and in consideration of the advance deposit herein called for, the receipt and sufficiency of which are hereby acknowledged by Seller, the parties hereto hereby agree as follows: 1.Sale and Purchase.
